Citation Nr: 1733491	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased apportionment of the Veteran's service-connected benefits for his spouse, for the period from September 1, 2005, to June 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973 and from February 2003 to April 2004.  The appellant was the Veteran's wife prior to their divorce in May 2011.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted an apportionment of the Veteran's VA disability benefits to the appellant in the amount of $65 per month, effective September 1, 2005.  The appellant appealed the amount of the apportionment.  The Veteran did not appeal.  In a subsequent September 2011 decision by the RO in Nashville, Tennessee, the apportionment was stopped effective June 1, 2011, after the Veteran and the appellant were divorced.  Neither party appealed this decision, and it is therefore outside the scope of the Board's jurisdiction.

In April 2009, the appellant and her daughter testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In June 2010, the Board remanded the Veteran's appeal due to the fact that the Veteran had not been properly notified of the April 2009 hearing.  The remand instructed that a new hearing should be scheduled for the Veteran to offer testimony, and that proper notice should be given to both the Veteran and the appellant along with their representatives.  

In compliance with the remand instructions, a hearing in Nashville, Tennessee, was scheduled to take place in February 2016.  No notice of the hearing was given to the appellant.  The Veteran, however, through his representative informed VA that he no longer desired a hearing, and it was cancelled.  While the Board's instructions to properly notify the appellant were not followed, the Board finds no harm in this error since no purpose is served in notifying the appellant of a hearing that will not take place.  The Board is therefore satisfied that the instructions in its June 2010 remand have been rendered moot by the Veteran's cancellation of his hearing, and the Board may therefore decide the issue.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDINGS OF FACT

1.  For the period from September 1, 2005, to June 1, 2011, the Veteran and the appellant were married and not cohabitating.

2.  For the period from September 1, 2005, to December 1, 2005, the apportionment of $65 did not cause undue hardship to the appellant.

3.  For the period from December 1, 2005, to June 1, 2011, the apportionment of $65 caused undue hardship to the appellant.

4.  For the period from December 1, 2005, to June 1, 2011, an apportionment of $170 would not cause undue hardship to the Veteran or the appellant.


CONCLUSION OF LAW

The criteria for a special apportionment of the Veteran's disability compensation benefits in an amount of $170 per month, for the period from December 1, 2005, to June 1, 2011, have been met.  38 U.S.C.A. §§ 1115, 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Typically, the Board discusses whether VA has satisfied its duties to notify and assist an appellant in substantiating a claim for VA benefits.  This appeal, however, concerns a claim for benefits under 38 U.S.C.A. Chapter 53.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159, do not apply to claims for benefits provided under chapters other than chapter 51.  Sims v. Nicholson, 19 Vet. App. 453 (2006).

Nevertheless, the Board observes that VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102.  The applicable contested claims procedures were followed in this case.  Over the course of the lengthy period on appeal, the RO has provided both the Veteran and the appellant numerous notice letters explaining VA's actions and describing the types of evidence necessary for both to support their contentions.  Furthermore, in January 2007 both parties were notified of VA's determination in the decision now on appeal, advised of the applicable law and regulations, and informed in how they might appeal that decision if desired.

VA has made efforts to obtain financial information from both the Veteran and the appellant, and has afforded both the opportunity to give testimony before the RO or the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims folder, and neither the Veteran nor the appellant has contended otherwise.  The Board therefore concludes that neither the Veteran nor the appellant is prejudiced by the Board's adjudication of the claim.

Merits

The appellant seeks an increase to her apportionment of the Veteran's benefits during the period from September 1, 2005, to June 1, 2011.  She is currently in receipt of a special apportionment of $65 per month for this period based on a finding of hardship.  During this period, the Veteran was in receipt of a combined evaluation of 50 percent, with the appellant as his only dependent.  As such, prior to apportionment his monthly payments varied from to $728 to $845, increasing annually for cost of living adjustments.

Under 38 C.F.R. § 3.450, a veteran's compensation payment may be apportioned to a spouse, including when the veteran is not residing with his spouse, and is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. §§ 3.450(a)(1)(ii), 3.452(a).  It is not necessary for the spouse to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993).  This form of apportionment is called general apportionment.

A second form of apportionment, known as special apportionment, is warranted without regard to any other provision regarding apportionment, where hardship is shown to exist.  In such a circumstance, compensation may be specially apportioned on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Both general apportionment and special apportionment are payable to either a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451.

In her August 2005 apportionment request, the appellant requested apportionment stating that the Veteran did not give her any portion of his benefits check.

In November 2005, the Veteran indicated that his total monthly income was approximately $3,000.  Of this, the Veteran stated that he paid approximately $1,200 per month to his spouse, including $400 cash and $800 to pay for a car and insurance.  He requested that any apportionment be limited to $65 per month.

In December 2005, the appellant completed an income and expense form, but did so in a way that appears to be incorrect.  It is not discernible to the Board what figures she attempted to report.  In a March 2006 statement, she reported that the Veteran had not given her any money from his benefits check, nor has he provided food or money for food since November 2005.  She stated that she was about to lose her vehicle and the Veteran would not return her phone calls asking for assistance.  In her February 2007 notice of disagreement, the appellant stated that the Veteran had stopped paying for her car and insurance.  In a February 2008 statement, she reported that he deliberately let the house she lived in go into foreclosure, forcing her to move in with her brother.  

In a March 2008 statement, the Veteran reported that his income had not increased and that any increased apportionment would be a financial hardship.

In an April 2008 statement, the appellant stated that she had not received any cash or bills paid by the Veteran, nor indeed heard anything from him, in over two years.  In her April 2008 substantive appeal, she stated that she was abandoned by her husband in March 2006.  She stated that her children make her car payments for her.  She stated that she was unaware of the Veteran's whereabouts until she received divorce papers from him in March 2008.

At her April 2009 hearing, the appellant explained that from November 2005 to March 2006, she and her husband lived in the same house but in different areas and were estranged.  After March 2006 he left and she never saw him again.  She stated that he ceased providing support of any kind in November 2005.  Since that time her house was foreclosed upon and she moved in with her brother.  Her current income consisted of Social Security disability payments.  She reported that at the time when the Veteran left he was employed full-time as a railroad machine operator.  She believed that his yearly income was over $100,000, but she had never seen his pay stubs.  At the time of the hearing she was still covered by his health insurance.  The appellant's daughter corroborated the appellant's testimony.

The Board finds that the evidence warrants an increase to $170 per month in apportionment for the period from December 1, 2005, to June 1, 2011.  The amount of a special apportionment is determined based on an assessment of hardship.  VA regulations provide that apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  The current apportionment amount of $65 constitutes between 7 and 9 percent of the Veteran's benefits during the appeal period.  Such an amount is therefore a hardship to the appellant absent other contributions from the Veteran.  While the Veteran stated in November 2005 that he contributed $1,200 monthly to the appellant, the appellant's testimony that his contributions ceased in November 2005 is credible and was corroborated by her daughter.  Indeed, there are no statements in the record from the Veteran to contradict the appellant's reports of his lack of contribution subsequent to November 2005.  

To alleviate the appellant's hardship, the Board therefore finds that an apportionment approximating 20 percent of benefits is warranted.  An award of $170 per month would constitute approximately 23.4 percent of the Veteran's award as of December 1, 2005, and 20.1 percent as of June 1, 2011.  The Board recognizes that the appellant has alleged zero support contributed by the Veteran during this period, but nevertheless finds that an award on the low end of the 20-50 percent range is warranted when there are no dependent children to benefit from the apportionment.  Furthermore, the only indication of any hardship that such an award may have caused the Veteran is his conclusory statement that any increase in apportionment would cause financial hardship.  Despite this claim, the expenses provided in his November 2005 statement fall well short of his reported income.  The Board thus finds that the Veteran has made no showing of hardship, and a special apportionment of $170 per month is warranted for the period from December 1, 2005 to June 1, 2011.

[CONTINUED ON NEXT PAGE]




ORDER

The appellant's monthly special apportionment of $65 from September 1, 2005, to June 1, 2011, is increased for the period from December 1, 2005, to June 1, 2011, to $170, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


